Citation Nr: 0329295	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease 
with paroxysmal atrial fibrillation, status post pacemaker 
implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.T.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  At that time, the RO denied the veteran's 
claims of entitlement to service connection for a nervous 
disorder, cardiovascular disease, and a ruptured eardrum.  In 
his April 1993 notice of disagreement, the veteran maintained 
that his nervous condition was post-traumatic stress disorder 
(PTSD).

In a September 1994 rating action, the RO granted service 
connection for PTSD and tinnitus, assigning compensable 
disability evaluations for both.  In September 1997, the 
veteran filed a claim for an increased rating for his 
service-connected PTSD and, in May 1998, the RO denied a 
rating in excess of 50 percent for PTSD.  As a substantive 
appeal is not of record regarding the issue of entitlement to 
a rating in excess of 50 percent for PTSD, that matter has 
not been certified for appellate consideration at this time.

Further, in a July 2000 rating decision, the RO granted 
service connection for a right ruptured tympanic membrane and 
for bilateral hearing loss.  The Board believes the RO's 
actions represent a full grant of the benefits sought as to 
the veteran's claims of entitlement to service connection for 
a nervous disorder condition and a right-ruptured eardrum.  
As a result, the Board believes that the issue as stated on 
the first page herein most accurately represents the current 
status of the veteran's claim.

Finally, the veteran was scheduled for a Board hearing at the 
RO, in November 1993, but cancelled the hearing and requested 
to testify at a personal hearing at the RO.  That hearing was 
conducted in April 1994.  Thereafter, in an August 2000 
substantive appeal that addressed only the matter of 
entitlement to service connection for cardiovascular disease 
with paroxysmal atrial fibrillation status post pacemaker 
implant, the veteran again requested to testify at a Board 
hearing at the RO.  However, in a February 2002 signed 
statement, he said that he wished to have a personal hearing 
at the RO.  Then, in an October 2001 written statement, the 
veteran requested a VA examination in lieu of a local 
hearing.  Thereafter, according to an October 2001 memorandum 
prepared by a Decision Review Officer at the RO, the veteran 
appeared for his scheduled hearing and elected to have an 
informal conference.  The Board therefore believes all due 
process requirements were met with regard to the veteran's 
hearing request.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

Pursuant to the new law and regulations, first, VA has a duty 
to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1337 (Fed. Cir.2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
regarding this matter.  Although the RO briefly advised the 
veteran of the VCAA in a supplemental statement of the case 
(SSOC) and letter dated in August 2002, he was given only 60 
days within which to submit additional evidence.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Further, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), the Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Secretary, supra.  The Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to comply with the aforementioned 
judicial precedent.  

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent and/or 
legislation.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

2.	The veteran should be requested to provide 
the names and addresses of all VA and non-
VA medical providers who have treated him 
for the disorder at issue since 1998.  The 
RO should then request all pertinent 
medical records from these medical 
providers.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed, including VA 
examination, if warranted.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
cardiovascular disease with paroxysmal 
atrial fibrillation, status post pacemaker 
implant.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the August 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


